El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Benito Oorsino fué acusado y convicto por infracción de la Ley núm. 25 de julio de 1935 (Leyes de 1935, (2) pág. 153) por la que se declaran “estorbo público” los juegos cono-cidos generalmente como “bolita,” “boüpool” y las combi-naciones clandestinas relacionadas con los pools de los hipó-dromos de Puerto Pico.
La prueba ofrecida por el fiscal para sostener la acusa-ción consistió en 34 papeletas del alegado pool clandestino manipulado por el acusado, de las cuales aparecen 202 com-binaciones jugadas; y 14 papeletas no jugadas. Estas últi-mas están formadas por dos hojas exactamente iguales en cuanto a su texto, con la única excepción de que los núme-ros correlativos son distintos. Por ejemplo, en una de ellas el original lleva el número 10,324 y el duplicado el núm. 22,324; en otra, el original está numerado 10,399 y el dupli-cado lleva el número 22,399. Y así en todas las demás, con la particularidad de que en todas ellas los tres últimos nume-rales en cada original y en su correspondiente duplicado son idénticos. Toda esa prueba y además un telegrama y $2.8.1 en efectivo, producto de la venta de tickets, fueron ocupa-dos por la policía durante un registro de la casa residencia del acusado, practicado a virtud de orden de allanamiento expedida por el Juez de Paz de Kío Grande.
En el presente recurso se señalan como errores de la corte sentenciadora (1) haber admitido como prueba los impresos y efectos ocupados en casa del acusado; haber de-clarado sin lugar la moción para la absolución perentoria del acusado; y (3) haber apreciado erróneamente la prueba de descargo y llegado a conclusiones contrarias a la prueba.
La objeción del acusado a la admisión de la prueba documental se basó en que la orden de allanamiento no había sido devuelta, por el policía que practicó el registro, al funcionario judicial que la expidió, de acuerdo con lo dis-puesto por el Artículo 535 del Código de Enjuiciamiento Cri*51minal. De la transcripción de evidencia anteónos aparece solamente la objeción formulada por el acusado y la reso-lución de la corte inferior denegando la moción de elimina-ción de la evidencia. El acusado apelante no ba hecho cons-tar en el récord el contenido de la orden, de allanamiento, ni tampoco el diligeneiamiento de la misma. No estamos, por consiguiente, en condiciones para poder determinar si se faltó en manera alguna a lo dispuesto en el citado pre-cepto legal.
No erró la corte inferior al declarar sin lugar la moción para la absolución perentoria del acusado. La prueba aducida por El Pueblo era a nuestro juicio suficiente para sostener las alegaciones de la acusación.
No encontramos que en la apreciación de la evidencia ni en la resolución de los conflictos surgentes de la prueba de una y otra parte se haya cometido un error manifiesto, ni tampoco que el juez sentenciador haya actuado en manera alguna bajo la influencia de la pasión, del prejuicio o de la parcialidad. Es nuestro deber respetar su fallo y como consecuencia confirmar la sentencia recurrida.
El Juez Presidente Sr. Del Toro no intervino.